IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


TRACY A. HIMCHAK,                          : No. 113 MM 2016
                                           :
                   Respondent              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
WILLIAM A. HIMCHAK, III,                   :
                                           :
                   Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 11th day of October, 2016, the Motion for King’s Bench

Intervention and the Application for Oral Argument are DENIED.